DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/08/2020, 04/07/2021, 07/22/2021, 08/12/2021 and 01/14/2022 were considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1/11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim “receiving a delivery request from a user, the delivery request comprising a destination and being associated with an order to a grocery store; determining a delivery eligibility for the order, based on the order, the destination, and a delivery driver selected, according to one or more driver selection rules of a store policy of the grocery store, from one of an associate driver of the grocery store, a contractor driver of the grocery store, or a third-party driver selected from one or more third-party driver delivery networks; and when the delivery eligibility for the order is positive: determining a delivery fee for the order based on one or more delivery fee rules of the store policy; upon receipt of a confirmation of a payment for the order, including the delivery fee, dispatching the delivery driver to deliver the order to the destination; and upon receipt of a confirmation of delivery of the order to the destination: determining a tipping eligibility for the delivery driver based on the one or more delivery fee rules; and when the tipping eligibility for the delivery driver is positive: providing a tipping request to the user; and upon receipt of a confirmation of a tip, forwarding the tip to the delivery driver.”
The limitations above, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
This judicial exception is not integrated into a practical application. In particular, the claim one or more processors and one or more non-transitory computer-readable media. Each of the additional limitations are recited at a high level of generality and is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, alone or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. 
Dependent claims 2-8, 10, 12-18 and 20 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Dependent claim 9/19 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (the computing device of the user is recited at high level of generality and amounts to simple instructions of applying the abstract idea into a practical application) or providing significantly more limitations. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 7, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calvo (US 20200160428) in view of Bell (US 8,965,791).
As per claim 1/11, Calvo discloses a system comprising: 
one or more processors; and one or more non-transitory computer-readable media storing computing instructions configured to run on the one more processors and perform (paragraph 10):
 receiving a delivery request from a user, the delivery request comprising a destination and being associated with an order to a grocery store (paragraph 76-78, orders for delivery are received which include the delivery destination)); 
determining a delivery eligibility for the order, based on the order, the destination, and a delivery driver selected, according to one or more driver selection rules of a store policy of the grocery store, from one of an associate driver of the grocery store, a contractor driver of the grocery store, or a third-party driver selected from one or more third-party driver delivery networks (paragraph 76-78, 82-83,  129, 144-145 and 161, the orders are eligible for same day delivery based on the items in the order and their availability based on destination address and the delivery service chosen); and 
when the delivery eligibility for the order is positive: determining a delivery fee for the order based on one or more delivery fee rules of the store policy (paragraph 76, the delivery fee is determined based on the chosen delivery service); 
upon receipt of a confirmation of a payment for the order, including the delivery fee, dispatching the delivery driver to deliver the order to the destination (paragraph 10, 70, 79, fig. 13, the retailers processes the payment for the order including the delivery fee and forwards the order to the delivery service in order to dispatch the delivery driver for the order); and
 upon receipt of a confirmation of delivery of the order to the destination (paragraph 150, the system receives a confirmation of the delivery of the order): 
when the tipping eligibility for the delivery driver is positive: providing a tipping request to the user (fig. 18, paragraph 141, 150-152 and 169, a tipping interface is provided to the user in order to provide a tip for the driver); and
 upon receipt of a confirmation of a tip, forwarding the tip to the delivery driver (fig. 18, paragraph 141, 150-152 and 169, 
However, Calvo does not disclose but Bell discloses determining a tipping eligibility for the delivery driver based on the one or more delivery fee rules (Col. 9:8-35 and 12:39-65, the system determines whether the transaction is eligible for gratuity based on the location of the transaction or the type of merchant).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Bell in the teaching of Calvo, in order to receive information regarding local tip conventions or culture (please see Bell Col. 9:8-35).
As per claim 7/17, Calvo discloses wherein the one or more delivery fee rules comprise: when the delivery eligibility for the order is positive and when the delivery driver is not the associate driver: the tipping eligibility for the delivery driver is positive; and the delivery fee is one of a fixed delivery fee based on the order and the destination or a quote by the delivery driver, according to the store policy (fig. 18, paragraph 76-78, 141, 150-152 and 169, the driver is a third party delivery driver, the system is enabled to for the customer to leave a tip and the delivery fee is a quote from the third party service); and when the delivery eligibility for the order is negative or when the delivery driver is the associate driver, the tipping eligibility for the delivery driver is negative.
Claim(s) 2/12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calvo (US 20200160428) in view of Bell (US 8,965,791), as disclosed in the rejection of claim 1/11, in further view of Vengroff (US 2019/0297467).
As per claim 2/12, Calvo in view of Bell does not disclose but Vengroff discloses wherein the delivery eligibility for the order is negative when at least one of: a total amount of the order is less than a minimum delivery amount based on the store policy; a distance between the destination and the grocery store is more than a maximum delivery distance based on the store policy; the destination is not inside any of one or more predetermined delivery areas according to the store policy (paragraph 23 and 34); or the delivery driver is not available based on the delivery request.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Vengroff in the teaching of Calvo, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim(s) 5/15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calvo (US 20200160428) in view of Bell (US 8,965,791), as disclosed in the rejection of claim 1/11, in further view of Iacono (US 2021/0089995)
As per claim 5/15, Calvo discloses  wherein, when the delivery driver is the third-party driver, the dispatching the delivery driver to deliver the order further comprises: providing a dispatching request to a selected third-party driver delivery network of the one or more third-party driver delivery networks, the selected third-party driver delivery network being associated with the delivery driver, the dispatching request comprising the grocery store, and the destination; and receiving a delivery status from the selected third-party driver delivery network (paragraph 13, 15, 97, 149-150).
However, Calvo in view of Bell does not disclose but Iacono discloses a projected fulfillment time of the order at the grocery store (paragraph 30).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Iacono in the teaching of Calvo, in order to provide information regarding requests to deliver orders, orders that are assigned to a courier (please see Iacono paragraph 30).
Claim(s) 6/16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calvo (US 20200160428) in view of Bell (US 8,965,791) and Iacono (US 2021/0089995), as disclosed in the rejection of claim 5/15, in further view of Baggott (US 2018/0025318)
As per claim 6/16, Calvo in view of Bell and Iacono does not disclose but Baggott discloses wherein: the delivery status comprises a real-time tracking of the delivery driver; and the dispatching the delivery driver to deliver the order further comprises: forwarding the delivery status to the user according to a tracking request from the user (paragraph 62).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation as taught by Baggott in the teaching of Calvo in view of Bell and Iacono, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim(s) 8/18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calvo (US 20200160428) in view of Bell (US 8,965,791), as disclosed in the rejection of claim 1/11, in further view of Joseph Pisani, “Should you tip the Uber driver? Here’s what to give them”, published by Taiwan News, on July 28, 2016, hereinafter “Pisani”.
As per claim 8/18, Calvo in view of Bell does not disclose but Pisani discloses wherein the tipping request is revoked after an expiration time period determined according to the store policy (page 2, Lyft lets passengers tip through the app within 24 hours which signifies that after 24 hours no tipping is allowed anymore).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Pisani in the teaching of Calvo, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim(s) 10/20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calvo (US 20200160428) in view of Bell (US 8,965,791), as disclosed in the rejection of claim 1/11, in further view of Silver (US 2005/0043996).
As per claim 10/20, Calvo in view of Bell does not disclose but Silver discloses wherein the tipping request comprises one or more proposed tips determined based on one of: one or more predetermined percentages of a total amount of the order; or one or more predetermined fixed amounts (paragraph 48).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Silver in the teaching of Calvo, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Novelty and Non-Obviousness
No prior art has been applied to claims 3-4, 9, 13-14 and 19 because Examiner is unable to find prior art, alone or in combination, which discloses the claims.
Closest prior art for claim 3/13 is Chan (US 2016/0180287). Chan is directed towards modifying package delivery characteristics. Chan discloses choosing a delivery driver among employees, third party drivers and agents based on their proximity to the pick-up location (paragraph 25). However, Chan does not disclose any of the limitation of claim 3/13 because the third-party drivers are selected based on proximity to the pick up location and not a “set of criteria”. Furthermore, it is not inherent in Chan that if third party delivery driver is not available that the contractor driver will be chosen or when the contractor driver is not available that an associate driver will be chosen. Therefore, Chan does not disclose claims 3/13.
Closest prior art for claim 4/14 is Haparnas (US 2017/0103490). Haparnas is directed towards facilitating a correct identification of a service provider. Haparnas discloses selecting a third-party drier based on customer reviews scores being above a minimum as disclosed in claim 4/14, however, claim 4/14 is dependent from claim 3/13 which no prior art has been applied to. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Primary Examiner, Art Unit 3628